Citation Nr: 0838063	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  96-40 588	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether an apportionment of the veteran's VA compensation 
benefits on behalf of his minor daughters, M.L.G. and M.E.G., 
was appropriate. 

(The issues whether the effective date of the special 
apportionment of the veteran's compensation benefits on 
behalf of his two daughters should be earlier than March 1, 
1994; and whether the special apportionment should have been 
terminated as of August 1, 1996, will be addressed in a 
separate decision, concurrently issued by the Board.)  



WITNESS AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1972, 
and had some periods of active duty in the National Guard.  
The claimant is the veteran's former spouse and custodial 
parent of the veteran's two, minor daughters, M.L.G. and 
M.E.G., on whose behalf she obtained an apportionment of the 
veteran's VA compensation benefits.  Although the daughters 
have now reached age 18, during the relevant period of the 
apportionment, they were under 18 years of age.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that granted a special apportionment of the 
veteran's compensation benefits on behalf of his two minor 
daughters, M.L.G. and M.E.G.  The veteran thereafter moved 
and the RO in St. Petersburg, Florida, now has responsibility 
for this veteran's claim.  

Two related appeals by the claimant are addressed in a 
separate decision that is being issued concurrently with this 
decision.  In that decision, the Board is deciding that an 
earlier effective date to August 17, 1993, for the special 
apportionment of the veteran's VA compensation benefits on 
behalf of his two minor daughters was warranted and that the 
termination of the apportionment as of August 1, 1996, was 
proper.    

In a July 1999 decision, the Board remanded the appeal and 
instructed the RO/AMC to issue a statement of the case (SOC) 
to the veteran in a fourth related issue:  whether changing 
the effective date from July 1994 to March 1994 for an  
apportionment of the veteran's compensation benefits on 
behalf of his two daughters was appropriate.  That SOC was 
issued in December 2000.  That SOC, along with a statement of 
his appeal rights, was sent to the veteran in January 2001.  
The claims folder does not contain any document showing that 
the veteran perfected that appeal by filing a timely 
substantive appeal.  As a result, that issue is not before 
the Board.  

In May 2008, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided at the RO, 
a transcript of which has been associated with the claims 
folder.  The claimant, who is an interested party, should 
have been notified of that hearing and provided an 
opportunity to participate.  38 C.F.R. § 120.713 (2008).  No 
notice was sent to the claimant.  But since the veteran's 
appeal is being denied, the claimant was not prejudiced by 
that lack of notice and opportunity to participate.  


FINDINGS OF FACT

1.  In June 1994, the veteran was granted service connection 
and a 40 percent rating was assigned, effective from 
August 17, 1993; he received additional compensation for his 
minor daughters, M.L.G. and M.E.G., who resided with the 
veteran's former spouse (the claimant).  

2.  The claimant filed a claim for general apportionment of 
the veteran's compensation benefits on behalf of M.L.G. and 
M.E.G. in February 1994 and sought a special apportionment in 
February 1995.   

3.  In February 1994, the veteran was not residing with 
M.L.G. or M.E.G., he was not reasonably discharging his 
responsibility for their support, and they were experiencing 
hardship.  

4.  The apportionment of $210 per month of the veteran's 
compensation benefit did not cause undue hardship to the 
veteran.  




CONCLUSION OF LAW

The apportionment of the veteran's VA compensation benefits 
was proper.  38 U.S.C.A. §§ 5107, 5307 (West 2002); 38 C.F.R. 
§§ 3.102, 3.450, 3.451 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and to assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  But 
this case does not involve a claim for benefits under 
38 U.S.C.A., chapter 51; rather, since the appellant is 
seeking to reverse a decision to allocate his compensation 
benefits under 38 U.S.C.A., chapter 53, he is not a 
"claimant" within the meaning of the VCAA statute.  See 
Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (VCAA 
notice and assistance provisions do not apply to chapter 53 
proceedings involving special provisions relating to 
benefits); accord Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006) (VCAA does not apply to application for restoration of 
competency because it is not a chapter 51 claim for 
benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
(VCAA does not apply to an application for a waiver of 
overpayment because it is not a chapter 51 claim for 
benefits); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc) (VCAA does not apply to a CUE proceeding because 
the litigant is collaterally attacking a final decision, not 
pursuing a claim for benefits under chapter 51).  Thus, the 
VCAA provisions are not applicable to this appeal.  

Nevertheless, the appellant was given guidance from VA as to 
the evidence that was needed with respect to the 
apportionment of compensation benefits to his children.  In 
the March 1995 letter notifying him that the claimant was 
seeking apportionment on behalf of his daughters, the RO 
advised him to provide financial information on a VA Form 
21-4138 (Statement in Support of Claim) that would include 
itemizing his average monthly income from all sources, the 
value of property that he owned, an itemized list of average 
monthly expenses for the veteran and any dependents living 
with him, the average monthly amount that he contributed to 
the support of his children who did not live with him, the 
amount of his current wife's average monthly income, and an 
explanation of what hardship would occur if VA did pay a 
share of his VA compensation benefits to his children not 
living with him.  
VA  also assisted the veteran in substantiating his claim.  
The veteran was provided with the opportunity to present 
sworn testimony at a May 2008 personal hearing before the 
undersigned Veterans Law Judge.  The only assistance he 
requested was to be given additional time to present evidence 
of his financial position.  At his May 2008 personal hearing, 
the undersigned Veterans Law Judge ordered that the record be 
held open for an additional 60 days so that the veteran could 
submit additional evidence.  

II.  Apportionment of the veteran's compensation benefits 

If a veteran's child is not in his or her custody, all or a 
part of that veteran's benefits may be apportioned as 
prescribed by regulation.  38 U.S.C.A. § 5307.  VA 
regulations provide for two types of apportionments.  

Under a "general" apportionment, all or any part of the 
compensation payable on account of a veteran may be 
apportioned if the veteran is not residing with his child and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain a 
general apportionment.  Hall v. Brown, 5 Vet. App. 294 
(1993). 

Under a "special" apportionment, regardless of any other 
provision about apportionments, where hardship is shown to 
exist, compensation may be apportioned between the veteran 
and his dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to other persons in interest.  38 C.F.R. § 3.451.  As 
relevant here, for the determination for a special 
apportionment, consideration must be given to such factors as 
the amount of the VA benefits payable; the resources, income, 
and special needs of those dependents in whose behalf the 
apportionment is claimed; and the resources, income, and 
special needs of the veteran and his other dependents.  
38 C.F.R. § 3.451.  The amount of a special apportionment 
should generally be consistent with the total number of 
dependents allowed.  38 C.F.R. § 3.451.  

In February 1994, the veteran was receiving VA compensation 
for a service-connected disability at a rate of 40 percent.  
The veteran's compensation also included additional amounts 
for his two dependent, minor daughters M.L.G. and M.E.G.  

The claimant is the former spouse of the veteran and the 
custodial parent of the veteran's minor daughters, M.L.G. and 
M.E.G.  In February 1994, she filed a claim for apportionment 
of the veteran's VA compensation benefits on behalf of the 
veteran's minor daughters.  In February 1995, she asked that 
a special apportionment be granted due to hardship.  The 
income and expenses information submitted by the claimant 
showed that her monthly income was $2,014 and her monthly 
expenses were $2,299.  She explained that she was unable to 
buy the veteran's daughters shoes, clothing, and haircuts 
they needed.  She also submitted information that at that 
time, the veteran was more than $22,000 in arrears in child 
support payments.  See February 2005 Claim for Special 
Apportionment and attachments.  Later, in a May 1996 
statement, she asserted that she had incurred debt on behalf 
of the veteran's daughters in order to provide them with 
braces.  One of the daughters needed glasses, which she could 
not afford.  

In March 1995, the RO notified the veteran that an 
apportionment claim had been filed and asked him to submit 
financial information so that the resources, income, and 
special needs of the veteran could be considered in 
determining the special apportionment.  38 C.F.R. § 3.451.  
The veteran submitted no response.  

In May 1995, the RO issued a decision awarding to the 
claimant on behalf of the veteran's daughters an 
apportionment of the veteran's compensation in the monthly 
amount of $210 ($105 for each child), effective July 1, 1994.  
The veteran challenged that decision in an April 1996 notice 
of disagreement.  

The veteran has raised very few arguments to challenge the 
apportionment award.  In his notice of disagreement, he 
asserted that his circumstances had changed so that effective 
March 30, 1996, he was once again paying child support on a 
regular basis.  The RO notified the claimant of a proposed 
termination and by a July 1996 decision, the apportionment 
was terminated.  The claimant challenged whether she had 
received due process and in a May 1997 decision, the 
apportionment was extended one month, so that termination was 
effective as of August 1, 1996.  

But at the time of the apportionment claims and decision, the 
evidence showed that with respect to his noncustodial, minor 
daughters, the veteran was not reasonably discharging his 
responsibility for their support and a hardship existed in 
their household.  He did not provide any evidence concerning 
the apportionment award for almost one year.  He presented no 
evidence to show that he would experience undue hardship if 
the apportionment were granted.  Neither did he assert that 
the claimant's evidence that he was more than $22,000 in 
arrears in child support was incorrect.  Indeed, the 
veteran's very assertion in his notice of disagreement 
indicates that his circumstances had just changed-that is 
consistent with the evidence that until the child support 
payments began in March 30, 1996, he had not been paying any 
support on behalf of his daughters.  Since the record shows 
that the criteria for a special apportionment under 38 C.F.R. 
§ 3.451 were met, the apportionment was properly awarded.  

The veteran made no arguments in his February 2008 
substantive appeal.  But at his personal hearing before the 
undersigned Veterans Law Judge, he raised two arguments.  
First, he asserted that the apportionment was improper 
because he has now paid the arrearages in child support.  
May 2008 Transcript at p. 2.  He submitted documents to 
establish that his back child support has now been paid in 
full.  He appears to have been arguing that he had reasonably 
discharged his responsibility for supporting his minor 
daughters.  38 C.F.R. § 3.450(a)(1)(ii).  

But apportionments are available for the protection of a 
veteran's minor children who are experiencing hardship.  So, 
the period of time that is relevant for determining whether 
the veteran was reasonably discharging his responsibility for 
the child's support would logically be at the time they were 
experiencing that hardship and seeking an apportionment, not 
several years later.  Indeed, the veteran submitted evidence 
that he paid the back child support in regular payments from  
January 1999 to October 2003, long past the period at issue 
here.  

The veteran also asserted that during 1994 through 1996, he 
didn't think he was working much-perhaps only 90 days at a 
time-and he lived with a sister or a brother or the woman 
who is now his wife.  May 2008 Transcript at pp. 3-5.  His 
wife testified that he couldn't afford to pay anything at 
that time and that she had even given him a vehicle.  
May 2008 Transcript at p. 5.  The record was help open after 
the hearing to permit the veteran to submit evidence of his 
financial situation for the period of this apportionment or 
evidence that he had been reasonably discharging his 
responsibility for child support during that time.  No 
additional evidence was submitted by the veteran.  

Those vague statements about his financial situation do not 
establish that he experienced undue hardship as a result of 
the apportionment.  38 C.F.R. § 3.451.  To the contrary, they 
showed that he had few expenses and may have worked during 
the apportionment period.  In fact, the veteran never alleged 
he was experiencing undue hardship as a result of the 
apportionment.  His objections appeared to be more in the 
nature that he did not think he should be paying both child 
support and an apportionment.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in a claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the fact that the veteran later paid the 
child support he owed is not relevant to whether he was 
reasonably discharging his responsibility for child support 
at the time of the apportionment decision.  Indeed, the 
veteran does not disagree that at that time, he was not 
paying child support.  And the inconclusive statements about 
his finances during the relevant period do not raise a 
reasonable doubt about whether he was experiencing undue 
hardship as a 



	(CONTINUED ON NEXT PAGE)


result of the apportionment.  Given this evidence, the 
evidence in favor of the claim is insufficient to raise a 
reasonable doubt.  


ORDER

The apportionment of the veteran's VA compensation benefits 
on behalf of M.L.G. and M.E.G. was appropriate. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


